DETAILED ACTION                                                                                                                                                                                                                                           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-12, filed September 7, 2022, with respect to the 35 USC 103 rejections of Claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see page 6, filed September 7, 2022, with respect to Non-Statutory Double Patenting rejection of Claims 1-20 have been fully considered and are persuasive.  The Non-Statutory Double Patenting rejection of Claims 1-20 has been withdrawn.  However, in view of recently found prior art that is co-owned by the same assignee, a new Non-Statutory Double Patenting is presented in this Office Action.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al., US 2011/0017407 (which issued as US 8,714,227.)
With regard to Claim 1, Hsu discloses a chip transferring method (Figs. 1-10, [0015]-[0031]), comprising 
providing a plurality of chips (11, Figs. 1, 4A-4F, 5, 6) on a first load-bearing structure (20, Figs. 1-6; 201, Figs. 7-10); 
categorizing the plurality of chips into a first portion chips (Bin 1, Fig. 5, [0025]) and a second portion chips (Bin 2, Fig. 6), 
wherein each of the first portion chips (Bin 1) respectively comprises a first photoelectric characteristic value ([0016]), which falls within a defined photoelectric characteristic value range ([0025] – the customer’s first requirement), and each of the second portion chips (Bin 2) respectively comprises a second photoelectric characteristic value which does not fall within the defined photoelectric characteristic value range ([0025]- the customer’s another/second requirement); 
providing a second load-bearing structure (50, Figs. 1-6; 501, Figs. 7-10); 
weakening a first adhesion between the first portion chips and the first load-bearing structure or between the second portion chips and the first load-bearing structure (80, 81, Figs. 4B-4D, [0022]-[0023]); and 
transferring the first portion chips (13) or the second portion chips to the second load-bearing structure (Fig. 4E).
With regard to Claim 2, Hsu discloses wherein the first load-bearing structure (20, Figs. 1-6) comprises a first surface and a back surface (Figs. 3-4), each of the plurality of chips (11) respectively comprises an attaching surface and attaches the first surface with the attaching surface  and the first adhesion is between the first surface and the attaching surface (Figs. 3-4). 
With regard to Claims 3 and 4, Hsu discloses wherein the step of weakening the first adhesion comprises a peptization process ([0023] – application of acetone) on the back surface (Fig. 4D).
With regard to Claim 16, Hsu discloses wherein the photoelectric characteristic value comprises a luminescence, a light-emitting wavelength, an operating voltage or an electric current ([0016] which lists “wavelength, luminance, driving voltage, and/or current” as the optoelectric data that is determined and mapped for each chip).
With regard to Claim 17, Hsu discloses fixing the first load-bearing structure on a metal expansion ring to expand the first load-bearing structure (40, Figs. 1-2, [0017]).
With regard to Claim 18, Hsu discloses forming a wafer map file based on a position of each of the plurality of chips and the photoelectric characteristic value of each of the plurality of chips ([0016]).
With regard to Claim 19, Hsu discloses changing a second adhesion between the first portion chips and the second load-bearing structure or between the second portion chips and the second load-bearing structure ([0029]-[0030]).
Claim Rejections - 35 USC § 103
6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu, as applied to Claims 1/2/3 above, in view of Horibe, US 9,887,119.  Claims 1-4 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Horibe.  With regard to Claim 5,  while Hsu teaches that the peptization  process includes using the application of UV light (801, Figs. 7-8), the UV light is applied to the second load-bearing surface.  With regard to Claims 1-4, Hsu discloses where the first load-bearing structure is located above the second load-bearing structure (Figs. 4A-4F) and that the second load-bearing structure uses an adhesive structure whose adhesion  cannot be decreased through UV light ([0029]).   Horibe discloses a chip transferring method (Figs. 1-17, C2, L65 – C10, L5), that includes providing a plurality of chips (104) on a first load-bearing structure (102, Figs. 1-6, C3, L9 – C4, L11); categorizing the plurality of chips into a first portion chips (504, Figs. 5-6) and a second portion chips (the chips that are not exposed in Figs. 5-6, C4, L12 – 23); providing a second load-bearing structure (204); weakening a first adhesion between the first portion chips and the first load-bearing structure or between the second portion chips and the first load-bearing structure (C4, L24 – 31); transferring the first portion chips or the second portion chips to the second load-bearing structure ((Fig. 6), wherein the step of weakening the first adhesion comprises a peptization process that includes illuminating the first load-bearing structure with UV light (C4, L31).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify Hsu to reverse the orientation of the first and second load-bearing structures (as taught by Horibe) and to apply the UV light to the first load-bearing structure because the first load-bearing structure would be closer to the UV light and the weakening of the adhesion could be better controlled by having the UV light travel through a smaller distance.  The reorientation of parts of a device used in a method involves only routine skill in the art, and the ordinarily skilled artisan would be able to make this modification using know methods and the modification would yield nothing more than predictable results. 

8.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu, ass applied to Claim 1 above, in view of Asai et al., US 2008/0108262.  While Hsu discloses that the adhesion between the first load-bearing substrate (201) and the chip (11) is greater than the adhesion between the second load-bearing structure (501) and the chip (11, [0029]), Hsu fails to teach that a difference between the two adhesions, after changing the adhesions, is between 0.4N and 2.5 N.   Asai discloses an adhesive sheet to fix a semiconductor wafer for dicing (Figs. 1-2, [0013]-[0067]) in which the adhesive sheet has an initial adhesive strength of 1.5 – 8 N/20 mm, and after irradiation, the adhesive strength is about 0.2 N/20 mm ([0042]).  The difference between the initial adhesive strength and the changed adhesive strength is in the range of 1.3 to 7.8 N/20mm, and assuming that the claimed range also applies to a given length of a strip of the Adhesive sheet (which is understood to be 20 mm under conventional testing of adhesive sheets), the range described in Asai overlaps the claimed range.  It would have been obvious to one of ordinary skill in the art to make this difference in adhesive strength be between 0.4N and 2.5N because optimizing the range of a force difference involves only routine skill in the art, and the ordinarily skilled artisan would be able to make this modification using known methods and the modification would yield nothing more than predictable results.  

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 1-5 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-16 of U.S. Patent No. 9,011,638 (“US ‘638”), assigned to Epistar Corporation, which is the Assignee of the present Application.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to chip transferring methods that include the steps of: 
providing multiple chips on a first load-bearing surface (US ‘638, Claim 1), 
providing a second surface (US ‘638, Claim 1), 
categorizing the chips into a first portion/BIN 1 and a second portion/BIN 2 (US ‘638, Claim 7) based on a photoelectric characteristic value of each chip (US ‘638, Claim 8), 
weakening a first adhesion between one of the first or second portion/BIN chips and either the first or second structure (Claims 1, 4, 5), and 
transferring the chips after weakening the adhesion (US ‘638, Claims 1, 6).

Allowable Subject Matter
11.	Claims 6-13, 15, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references describe chip transferring methods in which only selected chips located on a first load-bearing structure are transferred to a second load-bearing structure:  US 2010/0252186; US 2012/0022687; US 4,941,255.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652